Citation Nr: 0000059	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  93-11 997A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for a skin disorder.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1989 
to July 1992.  According to the veteran's DD 214, Certificate 
of Release or Discharge from Active Duty, the veteran served 
in Southwest Asia from September 1990 to April 1991.  

Previously, in September 1996, the Board of Veterans' Appeals 
(Board) denied a claim of entitlement to service connection 
for a left ankle disability and remanded to the regional 
office (RO) a claim of entitlement to service connection for 
a skin disorder for further evidentiary development.  
Following the veteran's failure to respond to the RO's 
October 1996 and April 1997 requests for information 
regarding treatment received for the claimed skin condition 
as well as his failure to report for a VA skin examination 
scheduled in March 1997, the RO returned the case to the 
Board in June 1998.  

In July 1998, the Board again remanded the veteran's claim of 
service connection for a skin disorder.  


FINDING OF FACT

The veteran's acanthosis nigricans and fibroepithelial 
papillomas began in military service.  


CONCLUSION OF LAW

Acanthosis nigricans and fibroepithelial papillomas are the 
result of disease or injury incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted by the Board in its September 1996 remand, the 
veteran's claim of entitlement to service connection for a 
skin disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board has 
found that the veteran has presented a claim which is 
plausible.  As the Board discussed in the September 1996 
remand, a VA examiner expressed his opinion at a November 
1995 evaluation that the veteran's diagnosed acanthosis 
nigricans and fibroepithelial papillomas "began in Saudi 
Arabia but [are] not part of desert storm syndrome."  A 
reasonable inference from a reading of this examination 
report is that this examiner felt that the veteran's skin 
disorder (defined as acanthosis nigricans and fibroepithelial 
papillomas) was attributable to his active duty.  The Board 
concludes, therefore, that the veteran's claim of service 
connection for a skin disorder is well grounded.  See Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In the present case, at a 
personal hearing conducted before a hearing officer at the RO 
in July 1993, the veteran testified that his skin problems 
began some time before he left Saudi Arabia.  July 1993 
hearing transcript (1993 T.) at 3, 6-7.  See also 1995 
hearing transcript (1995 T.) at 12, 16-17.  According to the 
veteran's testimony, he continues to experience problems with 
his skin, and his dermatological condition is aggravated by 
sweating, which causes itching, burning, and pain.  1993 T. 
at 3-4, 7-9.  See also, 1995 T. at 10-12, 16-17.  

According to an undated service medical record, the veteran 
was treated on one occasion for pseudofolliculitis barbae.  
At the separation examination which was conducted in March 
1992, the veteran denied having at that time, or ever having 
had, a skin disease.  In particular, he denied having a skin 
infection or unusual rash while deployed in Desert 
Storm/Shield between September 1990 and April 1991.  The 
March 1992 discharge evaluation found that the veteran's skin 
was normal.  

The veteran was discharged from active military duty in July 
1992.  At a VA skin examination conducted four months later, 
he reported having an onset of a skin rash with slight 
occasional itching in July 1991, two months after returning 
from Saudi Arabia.  In July 1992, he noticed a slight burning 
and a little itching upon sweating.  The veteran further 
asserted that these symptoms (located on his trunk and neck) 
have continued, especially when he perspires.  The veteran 
also maintained that he was not "allowed to go on sick 
call" with this problem and admitted that he had not seen a 
doctor since discharge.  

Objective findings on examination showed numerous "stretch 
marks" over the veteran's trunk and hips. He had a scattered 
distribution of very fine, small punctuate lesions over his 
trunk (few in number except in the inferior portion of the 
axilla and inframammary fold although not the neck area).  
There was no exudate, no excoriation of the skin, and no 
nervous manifestation.  The examiner diagnosed mild miliaria 
(prickly heat).  

Subsequently, in August 1993, the veteran underwent a second 
VA skin examination at which time he asserted that he 
developed dermatitis in the posterior flank creases of his 
lower back and neck.  He described symptoms of burning and 
stinging, as well as tender soreness on his lower back 
creases.  The veteran explained that this symptomatology 
worsened during hot humid weather and that he used cocoa 
butter and Vaseline lotion because other products burn and 
sting.  His weight was found to be stable at "283 or so."  

Objective findings on examination demonstrated hyperpigmented 
papillomatosis on the veteran's neck and lower back and 
fibroepithelial papillomas on his neck.  KOH preparation for 
fungus on the veteran's back was negative.  The examiner 
diagnosed acanthosis nigricans and expressed his opinion that 
the veteran's skin problem was not pseudoacanthosis nigricans 
which is secondary to obesity.  

In April 1995, the veteran sought treatment for complaints of 
"little lumps" on the bottom of his back.  He complained of 
a skin rash since 1991.  Although no diagnosed skin disorder 
was provided, the examining physician referred the veteran 
for a dermatological consultation.  A provisional diagnosis 
of acanthosis nigricans was given, but the veteran was found 
to be ineligible for the consultation.  

Thereafter, in November 1995, the veteran was afforded 
another VA skin examination by the same examiner who had 
conducted the August 1993 VA skin evaluation.  At the time of 
the November 1995 dermatological examination, the examiner 
explained that he had previously examined the veteran and 
found acanthosis nigricans on his neck and that this 
condition had since worsened in that it was more extensive 
and involved new areas in the axillae and on the chest and 
back.  The examiner found no evidence of associated 
malignancy.  

Objective findings on examination demonstrated discrete and 
confluent areas of black pigmentation on the veteran's neck, 
trunk, and axillae, as well as "skin tags" (fibroepithelial 
papillomas) on his neck and axillae.  The examiner diagnosed 
acanthosis nigricans as well as fibroepithelial papillomas of 
the neck and axillae.  Additionally, the examiner expressed 
his opinion that the veteran's skin condition "began in 
Saudi Arabia but [was] not part of desert storm syndrome."  
The examiner also stated that no treatment was effective or 
necessary and that the possibility of the development of 
malignancy remained.  

Subsequently, in September 1998, the veteran was afforded a 
fourth VA skin examination, at which time he reiterated his 
previous assertions that he first developed a skin condition 
during his active duty and that this symptomatology had 
continued since then.  Specifically, the veteran asserted 
that he developed hypopigmented regions and punctate lesions 
after his return from the Persian Gulf in 1991.  

Physical examination showed the presence of hypopigmented 
regions with dry, white scaling on the surface, which had the 
appearance of tinea versicolor.  Additionally, punctate 
lesions were noted in the upper posterior thorax region.  The 
examiner diagnosed skin lesions of unclear etiology.  In 
addition, the examiner expressed her opinion that, based upon 
the veteran's assertions (that he developed a skin disorder 
during his active military duty after his return from Saudi 
Arabia), the pertinent pathology noted at the November 1992 
examination (just several months after his discharge from 
service), as well as the "very definite findings" as shown 
at the September 1998 evaluation (and, in particular, on the 
pictures attached to the examination report), "it is likely 
that he had developed said lesions."  The examiner also 
concluded that the physical findings from the September 1998 
examination are "consistent with [the] report as stated by 
the claimant."  

The Board notes that, at the March 1992 separation 
examination, the veteran denied having ever having had, a 
skin disease and, in particular, denied having a skin 
infection or unusual rash while deployed in Desert 
Storm/Shield between September 1990 and April 1991.  
Furthermore, the March 1992 discharge evaluation found that 
the veteran's skin was normal.  Additionally, an undated 
service medical record simply indicates that the veteran was 
treated on one occasion for pseudofolliculitis barbae on his 
face, while the post-service medical reports show a skin 
condition on the veteran's axillae, chest, upper posterior 
thorax region, trunk, back, and neck.  Significantly, 
however, the pertinent medical records which have been 
obtained and associated with the claims folder demonstrate a 
continuing skin problem which is not responsive to treatment 
and which has, at times, been diagnosed as acanthosis 
nigricans and fibroepithelial papillomas.  Significantly, two 
different examiners appear to have associated the veteran's 
skin problems with his active military duty.  At the November 
1995 VA skin examination, the examiner expressed his opinion 
that the veteran's skin condition "began in Saudi Arabia but 
[was] not part of desert storm syndrome."  In addition, the 
September 1998 examiner specifically stated that, based upon 
the veteran's assertions (that he developed a skin disorder 
during his active military duty after his return from Saudi 
Arabia), the pertinent pathology noted at the November 1992 
examination (just several months after his discharge from 
service), as well as the "very definite findings" as shown 
at the September 1998 evaluation (and, in particular, on the 
pictures attached to the examination report), "it is likely 
that he had developed said lesions" and that the physical 
findings from the September 1998 examination are "consistent 
with [the] report as stated by the claimant."  

The Board concludes that, in light of the history of the 
veteran's dermatological pathology as adopted by the 
examiners as well as the veteran's continuing skin problems 
(which has at times been diagnosed as acanthosis nigricans 
and fibroepithelial papillomas), these diagnosed skin 
disorders had their onset during the veteran's active 
military duty.  The pertinent evidence obtained and 
associated with the claims folder in the present case is in 
relative equipoise with regard to the veteran's claim of 
entitlement to service connection for a skin disorder.  
Despite the absence of a diagnosed skin disorder in service, 
the reasonable inference from reading the medical opinions of 
record is that this disability had its onset during military 
service.  Nothing directly contradicts these examiners' 
opinions.


ORDER

Service connection for acanthosis nigricans and 
fibroepithelial papillomas is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

